     Case 2:18-cv-02717-KJM-AC Document 83 Filed 04/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        EASTERN DISTRICT OF CALIFORNIA
10

11 JESSICA H. JORDAN,                          Case No. 2:18-cv-02717-KJM-AC
12                   Plaintiff,                Hon. Kimberly J. Mueller
13         v.
14 BANK OF AMERICA, N.A.;                      ORDER ON STIPULATION TO
   NATIONSTAR MORTGAGE LLC                     STAY PROCEEDINGS
15 d/b/a MR.COOPER; and DOES 1-100,
   Inclusive,
16
                  Defendants.
17

18
           The parties jointly request, ECF No. 82, to stay case activity due to
19
     settlement discussions and to modify the case management schedule. Good cause
20
     appearing, the court GRANTS this request, as follows:
21
           1.     Due to ongoing settlement negotiations between the parties, all pretrial
22
     discovery, motion practice, and other case activity in this matter shall be suspended,
23
     effective immediately through June 5, 2021;
24
           2.     The discovery deadline is hereby extended from April 12, 2021, to
25
     July 12, 2021; and the dispositive motion hearing date is hereby extended from June
26
     26, 2021, to October 8, 2021; and
27

28

                                               ORDER ON STIPULATION TO STAY PROCEEDINGS
     Case 2:18-cv-02717-KJM-AC Document 83 Filed 04/15/21 Page 2 of 2


 1         3.     On or before ninety (90) days from filing the stipulation, the parties are
 2   directed to submit a status report to the Court with recommendations for proceeding
 3   with the case.
 4         The court does not anticipate granting any similar requests to stay and
 5   continue in the future absent a detailed showing of good cause.
 6         This order resolves ECF No. 82.
 7         IT IS SO ORDERED.
 8   Dated: April 15, 2021.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              -2-
                          ORDER ON STIPULATION TO STAY PROCEEDINGS
